DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 19 April 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. 
All rejections not recited herein are hereby withdrawn. 
In particular, the previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims to recite that the method is one for treating a tumor in a subject, wherein the method comprises obtaining a biological sample from a subject, determining that the biological sample has a circular RNA whose sequence is SEQ ID NO: 1 or 2 and then administering a therapeutically effective amount of Crizotinib, Ceritinib or Alectinib to the subject. The administering step is considered to integrate the judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with MPEP 2106 “Patent Subject Matter Eligibility.”
The previous rejections of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Pandolfi et al (US 20170298347) or as anticipated by Tan et al (08 April 2018) do not apply to the present claims because the present claims require that the method is one that determines that the biological sample from the subject has a circular RNA whose sequence is SEQ ID NO: 1 or 2. The claims no longer encompass methods that detect a circular RNA “represented by” (and thereby a circular RNA which comprises a fragment of) SEQ ID NO: 1 or 2. For the record, regarding Applicant’s comments regarding the priority of the present application to CN20181018015.1, filed 08 March 2018, it is again pointed out that Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. The fact that the Written Opinion for PCT/CN2018/086201 acknowledge the claim to priority to CN20181018015.1 is not relevant to whether the present application is entitled to priority to this application. The priority to the non-English document can only be established by filing a certified translation of the document so that it can be ascertained whether the document provides basis for each of the limitations in the present claims.
The previous rejection of the claims under 35 U.S.C. 103 as being unpatentable over Pandolfi et al (US 20170298347; cited in the IDS) in view of Yamagishi et al (U.S. 20160097103) also does not apply to the present claims since the present claims require determining the presence of a circular RNA that is SEQ ID NO: 1 or 2 in the biological sample from the subject. While SEQ ID NO: 1 and 2 are linear RNAs in the sequence listing, the claims require a circular RNA whose sequence is SEQ ID NO: 1 or 2 – i.e., a nucleic acid that is in a circular form and which consists of the sequence of SEQ ID NO: 1 or 2. Yamagishi teaches the DNA sequence of an EML4-ALK variant 3a gene fusion consisting of 960 nucleotides and which comprises SEQ ID NO: 1 or 2 (which are 550 nucleotides and 548 nucleotides in length, respectively). No guidance or suggestion is provided by Pandolfi or Yamagishi as to a nucleic acid that consists of SEQ ID NO: 1 or 2 in a circular RNA form such that the circular RNA does not include the additional 410 nucleotides of flanking sequences of the EML4-ALK 3a variant fusion nucleic acid of Yamagishi. Accordingly, the prior art does not teach or suggest the presently claimed methods that determine that a biological sample from a subject has a circular RNA whose sequence is SEQ ID NO: 1 or 2.
Claim Status
3. 	Claims 20-31 are pending.
	Claims 22-25, 28 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 20, 21, 26, 27 and 29 read on the elected invention and have been examined herein. 
Election/Restrictions
4. In the reply filed on 22 November 2021, Applicant elected Group II without traverse. 
Further, during a telephone conversation with Christopher Linder on 03 December 2021, Applicant elected the species of SEQ ID NO: 1 (with respect to the election of species requirement set forth on paragraph 4 of the Office action of 22 September 2021. Affirmation of this election must be made by applicant in replying to this Office action.  
Upon further consideration, SEQ ID NO: 2 was rejoined with SEQ ID NO: 1 since SEQ ID NO: 1 differs from SEQ ID NO: 2 only in that it contains an additional 5’ and 3’ nucleotide. SEQ ID NO: 1 and 2 are both EMLF4-ALK variant 3a fusion nucleic acids. 
In the reply of 19 April 2022, the originally filed claims were canceled and new claims 20-31 were added. These claims are subject to the following restriction requirement. Note that MPEP 811 allows a restriction to be made at any time before a final action is sent.  Thus restriction after a first action is permitted and in the instant case is necessitated by the Applicants amendments to the claims.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 20-21, 26 27, and 29, drawn to methods for treating a tumor in a subject comprising detecting a circular RNA whose sequence is SEQ ID NO: 1 or 2, classified in C12Q 1/6886.
II.	Claims 22-23, drawn to methods for treating a tumor in a subject comprising detecting a circular RNA whose sequence is SEQ ID NO: 3 or 4, classified in C12Q 1/6886.
III.       Claims 24, 25, 30 and 31, drawn to methods for treating a tumor in a subject comprising detecting a circular RNA whose sequence is SEQ ID NO: 5, classified in C12Q 1/6886.
IV.       Claim 28, drawn to methods for treating a tumor in a subject comprising detecting a circular RNA whose sequence is SEQ ID NO: 6, classified in C12Q 1/6886.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to patentably distinct methods, which require detecting different circular RNAs which consist of the fusion of different genes (i.e., a fusion between EML4 and ALK gene sequences for inventions I and II and a fusion between  SLC34A2-ROS1 gene sequences for inventions III and IV) and wherein each of the circular RNAs have distinct fusion points and unique sequences flanking the fusion points. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. A reference establishing that the methods of invention II are anticipated or obvious over the prior art would not necessarily be applicable to the methods of invention I, for instance. Similarly, a finding that the methods of invention I, for example, are novel and unobvious over the prior art would not necessarily extend to a finding that the methods of invention II are also novel and unobvious over the prior art.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for originally presented invention I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25, 28 and 30-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.             
	
Specification / Sequence Listing
5.  The specification is objected because the Sequence Listing filed on 19 April 20222 has not been accepted due to errors. See the attached Sequence Listing Validation Report. 
For the response to this Office action to be complete, Applicants are required to comply with the Requirements for Patent Applications containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. 
	
New Claim Rejection - 35 USC § 112 first paragraph – New Matter
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 21, 26, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The disclosure as originally filed does not provide basis for the recitation in the new claims of treating any type of tumor with Crizotinib, Ceritinib or Alectinib, after determining that a biological sample from a subject has a circular RNA whose sequence is SEQ ID NO: 1 or 2.
The response states that support for this amendment is found at para [0004-0005 of the published application) and in originally filed claim 13.
However, the specification (pages 1-2; para [0004-0005 of the published application) states:
In clinical NSCLC patients with EML4-ALK fusion gene positive, the use of crizotinib can significantly prolong the overall survival of these patients….The ROS1 and ALK gene have 49% homology in the sequences of tyrosine kinase domain, the ATP binding site in the kinase catalytic domain has a homology of 77%, so the ALK inhibitor crizotinib has shown significant efficacy in the treatment of ROS1 fusion gene positive NSCLC. 
…Currently, crizotinib, a targeted drug for fusion protein EML4-ALK, has been approved by the US Food and Drug Administration, and is listed in the guideline as first-line drug for patients with positive ALK rearrangement (NCCN version 3. 2017). Meanwhile, the second-generation ALK inhibitors ceritinib and alectinib have been launched, and approved by the US Food and Drug Administration for use in crizotinib-resistant ALK positive NSCLC. With the successful development and clinical use of drugs targeting ALK and ROS1 positivity, the following question is what technical approach to screening patients with explicit gene fusion mutations?

As of the above cited 2017 date, the U.S. FDA had approved crizotinib for the treatment of NSCLC (i.e.,  ALK-positive or ROS-positive NSCLC). 
Originally filed claim 13 recited:

    PNG
    media_image1.png
    91
    695
    media_image1.png
    Greyscale

The originally filed disclosure does not provide any additional information regarding treatment of tumors in patients having a EML4-ALK fusion gene (or having a circular RNA whose sequence is SEQ ID NO: 1 or 2).
Accordingly, the original disclosure provides basis for the concept of treating NSCLC patients with Crizotinib when the NSCLC patients have an EML4-ALK gene fusions (and particularly the circular RNA that has the sequence of SEQ ID NO: 1 or 2). The original disclosure also provides basis for treating Crizotinib-resistant ALK positive NSCLC with Ceritinib or Alectinib when the NSCLC has an EML4-ALK fusion gene (and particularly the circular RNA that has the sequence of SEQ ID NO: 1 or 2).
The originally filed disclosure does not provide basis for the more broadly claimed methods of treating any type of tumor or lung cancer with Crizotinib, Ceritinib, or Alectinib or treating NSCLC per se (as opposed to Crizotinib-resistant ALK positive NSCLC) with Ceritinib or Alectinib.
If Applicant maintains that the originally filed disclosure provides basis for the above noted subject matter, then Applicant should point to specific teachings (e.g., by page and line number) which provide such support.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634